DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendments filed on 7/29/2022 regarding the previous 112 rejections have been fully considered but some of the amendments do not overcome the 112 rejections.  
Also, Applicant appears to have inadvertently underlined words that should have been marked through.
In claim 26, while Applicant has amended the claim to be independent, the claim does not include the features of claim 1, making to claim significantly broader than the originally filed claim.  To put the claim into independent form, the Applicant should have listed out each of the limitations of claim 1, instead of reciting “according to claim 1”.
Please see the updated rejection below. 

Response to Amendment
The amendment to the claims filed on 7/29/2022 does not comply with the requirements of 37 CFR 1.121(c) because: 
1. In claim 1, lines 20 and 32: the words “arranged” and “provided” should be lined through instead of underlined.  It appears that Applicant intended to delete these words.  
2. In claim 2, line 2: the words, “characterized in that” should be lined through instead of underlined.  It appears that Applicant intended to delete these words.
Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Since the reply filed on 7/29/2022 appears to be bona fide, applicant is given a TIME PERIOD of ONE (1) MONTH or THIRTY (30) DAYS from the mailing date of this notice, whichever is longer, within which to submit an amendment in compliance with 37 CFR 1.121 in order to avoid aban-donment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).

Claim Objections
Claim 12 is objected to because of the following informalities:  
Where a claim sets forth a plurality of elements or steps, each element or step should be separated by a line indentation.  37 CFR 1.75(i); MPEP 608.01(m).  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7, 11-12, 16-18, 21-23, 25-27, and 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Regarding claim 1, Applicant should insert, “at least one” before “processing unit” in line 11, for consistency. Applicant should address this in any other places in the claims.

Regarding claim 4, in line 3, “a subsystem of quality and coverage certification of the captured images” is unclear.  Applicant should consider revising this phrase.  In line 3, Examiner recommends that Applicant replace, “which evaluates” with “the subsystem evaluates”, for clarity.  Also, “relevant” in line 5 includes an extra space between the letters.  Does Applicant mean: 
 “wherein the multi-target planning system comprises: a subsystem that evaluates the quality and coverage certification of the captured images, the subsystem evaluating the quality of the captured images based on the requirements of the recognition system, wherein the subsystem further evaluates the total coverage of the different areas of the store shelves in a path of the robot to determine whether an image should be captured again, and wherein the subsystem replans the route if necessary.”?

Regarding claim 7, Examiner recommends that Applicant change “, in order” in line 2 to “to”, and change “robot, capturing” in line 6 to “robot to capture”.  Applicant should make similar changes in line 10.  Does Applicant mean: 
“wherein the at least one image sensor, and the at least one distance or proximity sensor are arranged on the front face of the robot to detect obstacles in the aisles in the direction of the robot's movement, and 
wherein the at least one image sensor and the at least one distance or proximity sensor are arranged on one or both of the side faces of the robot to capture images of the different areas of the shelves in the direction of the right and/or left sides of the robot, 
wherein the robotic system further comprises at least two capture sensors, each capture sensor being formed by the union of an image sensor with a distance or proximity sensor, wherein the capture sensors are arranged in the upper structure of the robot and are separated at different heights within the upper structure to capture images of the whole height of the shelves, 
wherein each capture sensor is formed by image sensors of the RGB-D type.”?

Regarding claim 12, line 3, it appears that Applicant intended to delete “in order” before “configured”.
Regarding claim 26, it is not clear as to whether Applicant intended to include the features of claim 1.  The newly amended independent claim does not include the features of claim 1.  However, it appears that Applicant intended to include the features of claim 1.  
Although the claim as amended does not include the features of claim 1, the claim is allowable over the prior art.  If Applicant chooses not to include the features of claim 1, the claim must be rewritten to overcome any indefinite language, any words that lack an antecedent basis language.  For instance, in line 3, “the store” should be “a store”, and “the robot’s capture sensors” should be “capture sensors and processing units of the robot”, and so forth, since the limitations of claim 1 would not be mentioned.  Here is an example of the claim that properly includes the features of claim 1.  
Does Applicant mean: 
“A method for automatically monitoring the state of shelves in stores through a robotic system that includes: 
- a mobile robot formed having a robot body, the robot body comprising: 
…. 
….
the multi-target planning system communicates with the navigation system to guide the robot according to the dynamic route planning in real time; 
the method comprising:
starting a travel of the mobile robot in a store to monitor the state of the shelves;
autonomously navigating, by the mobile robot, the aisles of the store, said navigation being configured to ensure a desired coverage of the store using the multi-target planning and navigation systems, wherein the multi-target planning and navigation systems incorporate obstacle-avoiding capability and route replanning;
capturing images, by the robot, while navigating the store to get relevant information on the product shelves that require supervision or monitoring using the robot's capture sensors and the processing unit(s);
detecting and recognizing the relevant information contained in the captured images using the deep-learning detection and recognition algorithms;
processing the detected and recognized relevant information and communicating the processed information through the robot's communications means to an end user using generated reports and/or alarms.”?

Regarding claim 27, the phrase "for example" (line 6) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  This phrase should be removed.  Other limitations in the claim need to be clarified.
Does Applicant mean:  
“The method according to claim 26, wherein the step of starting a travel further comprises at least one of the following alternatives:
- the mobile robot follows a travel plan that has been entered by an operator either directly to the robot or remotely through a server;
- the mobile robot has been scheduled a start time to travel freely through the store with a specific pre-established target, the robot covering all or part of the store's aisles;
- the mobile robot includes a daily work cycle that must be complied with;
- the mobile robot has stopped, leaving a previous path incomplete, or it is necessary to complete missing information from a previous travel;
- the mobile robot has stopped for a short period to recharge the power supply or batteries, or for some other reason, and will resume the travel; and
- the route has been replanned as a result of the need to recapture images or cover areas not covered in the previous travel;  
wherein the method further comprises: considering the state of the mobile robot before starting the travel, wherein the state of the mobile robot before starting the travel includes being at rest waiting for the assigned daily operation cycle, 
wherein while the mobile robot is at rest, the robotic system can perform different operations such as software updating, recharging the power supply or batteries, and planning work routines and navigation routes.”?

Relative to claim 30, Applicant should remove “or not” in line 2,  Does Applicant mean: 
“further comprising verifying whether the captured images meet a criterion for the detection and/or recognition of the relevant information, and/or if there are missing images for said detection and recognition of the relevant information.”?

Relative to claim 32, Applicant should change, “on the basis of” in line 5, to “based on”?
Appropriate clarification is required.
Allowable Subject Matter
Claims 1-32 (as understood by the Examiner) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Relative to claim 1, the prior art does not disclose:
An autonomous robotic system for automatically monitoring the state of shelves in stores, the system comprising: 
-	a mobile robot having a robot body, the robot body comprising: 
-	a mobile base comprising a drive system connected to a movement and direction means; 
-	an upper structure arranged to accommodate sensors, at least one processing unit and a communications means, the sensors comprising: 
o	at least one laser sensor; 
o	at least one distance or depth or proximity sensor; and 
o	at least one image sensor; 
the processing unit comprises at least one storage means and at least one processor; 
-	a navigation system communicating with the at least one laser sensor, at least one image sensor, at least one distance or proximity sensor and at least one processor, wherein: 
the laser sensor is configured to measure the robot's environment by capturing information of the store planimetry, and said information on the planimetry is processed by the navigation system which constructs a map of the store's spatial configuration and operates the movement and direction means by guiding the robot to navigate the store aisles; and 
the image sensor and the proximity sensor are configured to display and measure the robot's environment, and capture display and distance information, wherein the display and distance information is processed by the navigation system which generates dynamic navigation routes that adapt to obstacles present in the robot's environment; 
-	a recognition system communicating with at least one image sensor, at least one distance or proximity sensor, at least one processing unit and the communications means, wherein: 
the recognition system comprises deep-learning detection and recognition algorithms, the deep-learning detection and recognition algorithms are configured to detect and recognize relevant information present in different areas of the store shelves,
the image sensor is configured to capture images of the different areas of the store's shelves, and 
the distance or proximity sensor is configured to determine the distance between the robot and a main plane of the shelf, and/or a main plane of each relevant piece of information present on the shelves, 
the relevant information is contained in the captured images and stored in the storage means; and 
the detection and recognition algorithms are trained with examples of typical store scenarios comprising specific architectures optimized for the detection and recognition of relevant information present in the different areas of the shelves, the relevant information comprising: letters, numbers and characters commonly used in stores and products; and 
-	a multi-target planning system in communication with at least one processing unit and with the navigation system, wherein: 
the multi-target planning system comprises a dynamic route planning routine that evaluates coverage of all areas of the store's shelves to be monitored, thereby ensuring full coverage of the store; and 
the multi-target planning system communicates with the navigation system to guide the robot according to the dynamic route planning in real time, as claimed.

Relative to claim 26 (as understood by the Examiner), the prior art does not disclose:  
A method for automatically monitoring the state of shelves in stores through a robotic system, the method comprising:
starting a travel of a mobile robot in a store to monitor a state of shelves;
autonomously navigating, by the mobile robot, aisles of a store, said navigation being configured to ensure a desired coverage of the store using multi-target planning and navigation systems to direct the robot in real time while incorporating obstacle-avoiding capability and route replanning;
capturing images by the robot while navigating the store to get relevant information on the product shelves that require supervision or monitoring using the robot's capture sensors and the processing unit(s);
detecting and recognizing relevant information contained in the captured images using deep-learning detection and recognition algorithms;
processing the detected and recognized relevant information, and communicating the processed information through a communications means of the robot to an end user using generated reports and/or alarms, as claimed and as understood by the Examiner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655